                Case 2:19-cv-00468-TSZ Document 23 Filed 07/22/20 Page 1 of 2



 1   R. ISAAK HURST, ESQ. (WSBA #: 43679)                   THE HONORABLE THOMAS S. ZILLY
     INTERNATIONAL MARITIME GROUP, PLLC
 2   800 FIFTH AVENUE, SUITE 4100, SEATTLE, WA 98104
     (OFFICE) 206.992.0710 | (FAX) 206.707.8338
 3
     HURST@MARITIME.LAW
 4
     ATTORNEY FOR DEFENDANT- SUMMER BAY, LLC
 5

 6

 7

 8                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10   TIMOTHY BOLES,                                    Case No.: 2:19-cv-00468-TSZ
                    Plaintiff,
11
     vs.                                               ORDER ON THIRD STIPULATED MOTION
12                                                     FOR CONTINUANCE OF TRIAL AND PRE-
     SUMMER BAY, LLC, in personam,                     TRIAL DEADLINES
13
                    Defendant.
14

15          The parties’ Third Stipulated Motion for Continuance of Trial and Pretrial deadlines,

16   docket no. 21, is GRANTED. No further continuances will be granted.

17   The following dates and deadlines are modified as follows:

18          BENCH TRIAL DATE                                                   January 19, 2021

19          -       Disclosure of expert testimony                             September 21, 2020

20          -       Discovery completed by                                     October 5, 2020

21          -       Dispositive Motions                                        October 26, 2020

22          -       Motions related to expert witnesses                        November 2, 2020

23          -       Motions in Limine                                          December 14, 2020

24   ORDER ON THIRD STIPULATED MOTION
     FOR CONTINUANCE OF TRIAL AND
     PRETRIAL DEADLINES
     BOLES v. SUMMER BAY, LLC
     Case No: 2:19-cv-00468           PAGE 1 OF 2
               Case 2:19-cv-00468-TSZ Document 23 Filed 07/22/20 Page 2 of 2



 1         -       Trial Briefs and Agreed Pretrial Order                     December 21, 2020

 2         -       Proposed Findings of Fact and
                   Conclusions of Law, and designations of depositions        January 4, 2021
 3         -       Pretrial conference 1:30pm                                 January 8, 2021
 4
           Dated this 22nd day of July, 2020.
 5

 6

 7                                                      A
                                                        Thomas S. Zilly
 8
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   ORDER ON THIRD STIPULATED MOTION
     FOR CONTINUANCE OF TRIAL AND
     PRETRIAL DEADLINES
     BOLES v. SUMMER BAY, LLC
     Case No: 2:19-cv-00468           PAGE 2 OF 2
